OFFICE   OF THE ATTORNEY GENERAL     OF TEXAS
                                  AUSTIN
GROVER
     SELLERS
ATTORNEY
      GENEFIN.




 Honorable aSo?- 8. Sh&rd
 Comptroller of Publlc Aeaouata
 Austin,       Tour8
 mar   Sir:                          opinion no. O-6615
                                     Re: Valldlt~   o? R.IQ 303, Xegu-
                                          lar Sea~ion, l%rty-uiuth~
                                          Thgislature, coaoernlag rp-
                                            poprlat;lfm8E9r i$heState
                                           Sol1 ~~eePv~~~oo\,Boerd.
                                                               /
             Your letter    OS May ‘4, 19& reqi&twg         th~oplalon
 of thin depmtrnt        68 the valldlty4f    Xfouae Brllw     awl re-
 gardlng the effoot of the Statu&6 of Ll&$tatlom upoq tb8 right
 of tba bglalature           l
                         to pproprlite,.&i~~ *,a     reoeloed.~.,~,,,X’he
 letter IF3eet out lo full as’~oll,,ovr:
                                        \\ /      ,J
             “Tbb rUtute,~em3atln&,thd&.d          Soil Coneerv-
       atloa Board. wtb out ‘a psr ‘&&em     Xbr membersbf the
       maxd 8ud fop~~su~?lser8 at’$b.BP         per day.    It al-
       IJOrpeelflo&ll~~pr~tdes       for ‘floe ents per mile
       for travelQ&g each utiy,bctueen ‘th ‘F, e8ldence of
       the  eupeml&vr and thwdedsilgnatedbuslnem8 office




       at&yes: @de* normal fuuctloaa of the pogrm,, the
       ~ppreprfatlon~: r0p~eaah purpoee* for ths premmt
       bieaaU&aq.-erhaorted.     Tb ~Aetlvklag th j lp p r o -
       priitlorr it& the above mileage mid per dlem,alro
       oar+&"       follqrlng pwlrlaar

                 “Who ipQvopriatlona”&iii     p+ovlded 8ro to
           h    cowtrued am the maxi&&mmamato       be wbpro-
           pl6ted to aad for the nreral    purpom8 named
           herein, mui the amounts are intended to cover
           ad ahall cover tb emtS.reeo8t o? the rerpec-
           tire item and ths M-    lhall Mt   be SupplerUt-                 : -,,’
           edfr o m& a ~     rourcej and, except 48 0-r
                       o th el
                                                                   ’   .




Honorable Osorge B. Sbvppard,           pags 2



       VIM provided, no other expswllturem shallbe
       mada,nor shallany other obll&atlooe  be lo-
       ourredby 81~7demrtmeutof thla State, po-
       r1dd,howoreP,   thatn6thlnghen1n    shallpre-
       vent say departmaat head from paying lass than
       tha ndsum amount8set Sor say 8alariod goal-
       t1aa.

           %h eB u s1mub
                       4 3 a 886r r no0lpplicathnt to tbs
     Oonrnor for a def'leiane~ appropriation as prorld-
     sd for under hrtlale 5351, B.C.S., and no auahde-
     flole~y  approprlatioo'vas    granted.

               "Tha 8011      ConurvatloaBoardand aepeunt-
                    to fuaetlao after
     atlvea arnxtlnued                         the app~oprla-
    tlonsfor mlleage 8md per die8 had b&a erhumted,
    and araatad alalu  tarp both 8llrwe and ps~ diem
    .thereby,ati have mda applloatlon to the paasat
    Sesafoa af the Legislature  for a8 appropriation for
    the paymentof swh alalmo.

          lThe preunt Loglalrttlre
                                 by House Bill Ro. 303
     ukar aa appropriatloaror the StatesoilConaeroa-
     tlonBoardto be uwd to par the per diem and mlle-
     lga of both the B6wd mmbera and district  lupm-
     vls@~,rot tha aboveYr&tlOnedalal88.
               %e    aboveseotloued billaarrles bothan
     emrgewy         ol8uw and 8 prwmble. The ffrst para-
     graph of th8 peedlr             readr a8 Sollwar

               ‘IIBWW, Tkmbtak SoilOonaertatlon
                                             A6t
       prorb3es        that    auprvlsora   ny   reaelve compea-
       utiar HOP wervloornot to lsoeodFourDollur
       ($4)for.eachday he shallbe lm attendawe at
       t&a pegul@s mablagr            or the Board of l)upsr+ls-
       0~8, and tfte  uata    (54) par 8lla for travel
       -oh ray ktreea      the Paaldewo Of 8 8     nfwr
       md thv dar&akd bu8ilua8OfilluOf%8 die
                                     8apenim~r &all k mid
       *rive        coqmosatioaa&alleap          ior any8Illlkr
Honorable George H. Sheppard, pege 3



       o f dSy 8 in lxeers Of five (5)   in any three-
       5oatha period; rod’

            ‘The WmStlOn la ralud     in this dapartmmt as
     to. whother or not tha aVpropriation made in tha
     above mntlowd Eou80 Bill Bo. 303 la valid       for
     tha  follosirrg reasons, to uit:

          “1. 18 there suf~lctent pre-existlag     law
       to outhorim the appropiationt

          “2.  If therein sufflclant ga-exlatlmg   law,
       thea is t&n Leglrlatwe   prohibited from malcl~
       tb8 8pprOpFl8tlOnby roseoILOS t~,pohlbltloa
       sst OUt in the OTlglMl SpprOprl8tloa   madeby
       tha Forty-eighth Legl8latwe for the payment
       of mileage aed per diem?

           3.  Aad for the further reason thst the
       Soil Coaurration Board falled to avail itself
       of the privilege of a deflolency appr3pria-
       tloa grant und6r Artlole 4351.

          "C8ath8 bglslatore m8k8a Validappropriation
    band upsa pro-existing UT whsa t&m       is a statuta~,
    of ll8ltatlom la exlatenao (olther geaeral OP ape-
    oral) agalwt the payment of a elaln, which claim la
    a valid claim, except for the Natate of Llmltatlcmt
    In othar uords, dqea’the 8tatute of Llmitatloa de-
    fo*t polsrirtl8g   fsr In ths rights of .ths Laglala-
    ture to appopr%ate?

          “In amuer to W      inquiry, I rofer you to aa
    opinioa written Jttly 28, 1933, ad&owed     to tha Hon.
    Moore m,      gtate Auditor sad Efflclenoy E%pert, by
    Assistant Attoro)y @or&era1Wllllr B. Greahaa.     Also
    Opiaioar  408. O-PUB   ad O-r(!J82.m
         ~ha faotr ‘stat&d in yaw letter     Boo that the Board
m   ~0lp p l;o a to
                 tiotbomOovorwr fop        a doflaloaot *pgromlx-
t;mt t&pof@ro, if tho Uglslaturs had luthopltr to &mPe iato
8s ;n tb mtant cam, it h8d swh by v*tm     of m-xist T Irg
HOrrOrableOeOPgeIf. ShsppSrd, page             4




law a8 coatellptated by 0eatlott 44, Article              III    of the Cwatitu-
tlOtt   of Taxaa, whichprovldoa,      in part,      as foll~wt
             9ha bgfrlatuze . . . ahallnot . . . want
        by amrow%atioam er othe~rl~, w amowt of menoy
        out of the Treasury of tha     Stat0       to any iadivmml,
        oa*~aui8,Peal or pPetouded, wbetlm    urn rbll
        not bya bow pmvldod foe by pro-oxlatlng law.
        . . .

          Artlole 165o-4,  V.A.C.S.,  the "stat08QllCaQurwa-
tlosaLaw* oro8tod by Aots 1911,47th&ogl8UtuPo ameadl&kg       Aots
l939,46th bglalature,    prcn~~,     maoas other dqp,    for the
latabll8hlug  of the 9011Counrvatlou Board,outlUer lta datioa,
caspen88t108,  do.,  dLroota tho ee&utloaof utpelrvl8Of8, aad
sets out tha oompenoatlon  to ?m pal& tbar, authorius    the em-
ploymentOf other agetttr rad o8plOyoer,    and provideofor tho
seleotl0o of the County SoilCoororvatloa     Comlttoe.

                %!Impertlnont
                            prorlslona
                                     of the atatutoare ehovabe-
1oV:
                Suboeotloa
                         B, 8ectlcm    4, readein partl8 followar
              %88bora of 8 Uotmty lloilCouwrrrtioa 00~
        mAOtoeahallreeolvono eompewatloafor tlwir80~~
        l*orowopt the de&gate to tha Diatrlat Cowoma-
        tlott Coavontlon who ehallrooelveMvo (5) Ooata
        pop milefor trowelowh vay betveootho Comty
        krt ofhir    ootmtfaad ahaplaeo whrr tha Dlatrlot
        Comontlcmla held *and FourDollar8?$4) per day,
        not to oxoeed two t12) daga, to bo PaIdby the btato
        S011Coaeomatlon Board.
                Submotion D, S6atlott
                                   4, rod8           in    pMt    W   COll0Mt

                0        Blutlvo n?uboPO of thmBawd              my to-
        c*lve Z&atloo         r09 theia 8e~rl6am
        wt 80 amed the ltm or 208 Dallwa (
        to ploohd&yof8otrul aewlco reudmra
        amber ahallbeontitledtoerpeuooa8   -1-w
               lxpmua,
        tr *v*l.ing             neoea8arily iworrod 10 t% dim-
        0mg0        of his dutlosas a mo*r Of the Board.
J#morable George Ii. *PFd,                 paso 5



           seatian 6 prwldes               in part as follows:
           ”                A aupsrvlsor
               . .    .         may receive coqsasa-
     tlOn~f(P  servlaea not to weed   Four Dollar8 ($4)
     for each day hs shall be in atteadruroe at tha
     reguliu? retlaga  of the Board of Supsrvlsor~, and
     five (5) Cent8 per allefor traveleachway be-
     tosen the resideamof a supervlaor    aad the deslg-
     nated bwlnsaa office of the dintriot oupsmisors.
     Supervlrrora                  for their
               aballbs paidquarterly
     services, and may mot reoelve compwwation lttd
     alL3aga for any number 0r day-n in exuess of five
     (5) la awf t&m-eokth period, exoept that oas
     mmber of oaoh Board a? Supervlaore ahall bs sn-
     titled to rwolfe Pour Dollars($&)per day not
     to oweed two (2) clays, and Five (5) Centspsr
     alle uhlle atteadltag an atmual Stats-wide metlag
     of lup nr vlmo      r8
                     to be held at a tlm   and place to
     be dotoralned by tbs State So11 Coaservatloa Board.
     The prwlaloa providing Mva (5) Cats pm mile
     for travel for district 8upervlSw8 shall be in
     effect Ssptoabsr 1, 1941, and thereaftsr.

           “The aupervlsorr may employ mushofficers,
     agetttr, and employees, pemattettt aad temporary, as
     theymay~eqqlro,aad               s&lldetermlaethalrquali-
     flca~loan,           dutlom, ati aampansatlea.      . . .”

                   E, seotiw
          Sllbsectlon                        5,readmin part as folloust
           "Allwneya, fuads, &d seasrltlas~ somLag
     into the haadmof the State boll Conwrvatloa
     Board shallbo depaslted m the dtato Troasttry
     aad placed la ohs Stats Troaswy to the amIlt of
     a apeaim fundto bo knoraam the Wata SoilCOO-
     aervation Rurd*taM all awh funds,noawe, and
     sssuritiss hsroafter depomltod or medtted to rush
     fm   we         horoby    lp p t?o p Ptolatheted
                                                   uoo urd        bo%WfU
     of the StateSal1Ooamerva~loa Board *lid YY b, ti
     u;d M,      ured la the 8U8ittl8~r8tlOa Of and 1~
     cc+ap~tume vith thl8 Ibt.  . ..
" Boaorable &&go           8. S&e-d,         pago 6



                          of the Supram Court and tha Courts
                  h~lk~Ioar
                 NPurour
 of CivilAppSlS dlaow8 the asfeet o? Article XII, Seation 44,
 of the Caartitutla1   but wo thittk it suffleo to quote fron the
 oplniott of tin     entnCourt in Ft., Uarth Cavalry Club v. Shep-
 pm-d,83 8.W.                 660,as follouat
                 ‘It    la kttled     is   t& I&I OS thisrtrta         that
          undert& prwlaloaa            of rratloa44 of utlole            3 OS
          OUP btato ~StitUthl,  tk hrglrhtu@o    is pt'ohib-
        ited froragla?op~ting   rtato amaey to any @lad+
        vldual’ on any ol8lm, uatos,  at thn nrr]r tlm tba
        8pppqMatlon 18 ndo,the~ola      alwaay   I8 SOPOO
        sanepO-eXl$tlUgValidkw 6~8tltutIttg       the elal8
          the app?opZatloa la aado to pay a leg81and valid
        obllgrtioa  agaiuatthe rtato.     . i Finally,it
                                        ~~.
        la uttlod   that by legalobllgatlorr is want SWlt
        an obliytlon (rswouldformthe ba818of a judg-
        mntrgalnmttha            state     ins    court of eapet8mt           jw-
          ladlatioa,in #a ovmt              th# kglaleturo nhould per-
        tit     ittOb0
                     SUd.  Austinlmloaal Bank1. %hep
        pard     (Texi
                   Can.App; ~oplWBtt
                                   edbptd by Supwme
        ceurt), 123 Tax.W, 71 r.Y.(Pda) *Wt Anstla
        lfatioml Bsikv. sbrppard(T6x.Cow’App. oplnioa
        au0 t&l by 8upP.m Co&,~lQ TSX.380,71 S.W.
          (WY 346; Cwaloana Cottcm Wfllm v. Sheppard (Tax.
                  . 09lniw aU tid br 8uprom OotPt)     lq
        zz:  $5T n b F (MT 247~ NlLmolav. Stat:         ll
        ~rm;,o+p.-&7          32 S.W. 45P (nit   mfu&
                            ~Zex. Civ.~ ASP.) 163 83. 10bo
        (wit   rofu8od)j  8tate vi Wllsoa,  .TlTSx.391,9
        8.Y.15s8
                 trap    or roadtag   OS the     prov~aiau     of &tielo        165a-4,
 quoted       8bw0,  it is to ba noted th4t oertaln lirit*tima    am
 q-88             so9 in8taaootbtrppl7l.a8   tomembora   of aCotUPty
 soil cowervatlott   Oonlttu,    foW4               3   WbSe8t~8      B8 8utim          4
 of tha &tlola,tv~ox'051r   it 18 @d,                    ,‘p ti    ?6W -1-S
                       0x800& two (2)               &m.:: .‘+“, SEd tht             p6fttOE
                       p ek tfr
                             ta y
                                luptnr via          o r n,
                                                         dth   ma *    in p lr t l*
 fo llo vr t
Hou0P&bxe CeoPge H. -m-b                w&w 7


                    and my aot rooeive ao8pewmtloa aad
                    sny fumbw of dsys in ~wxcess0 five
        Jy ia SW thrw-month DeP~&.a,.%u&
        nrnBer of each Boer of SupePvi.orr shsll b. en-
        titled to rse*ivtl ZUP Dollars ($4) per is, s
        to exuwd too (P,) dsya> . . . "

          With th. .p..%flo lidtation.   .pp.mirrg io th. p-
8xiSting tiW, We RU.t p&S 0.t th.t my al&s@ &AD. which
was orested la C0ntrWMktloa oi tha stv'iet 33m%5ti555 kould
not be a olain b555d 5zm pre4xzsti5slav.      Bmrw5r, it is to
be ob.er+ed thrt Zfswcr Bill 303 quote. io it. prmwrbl.ea pop-
tioa of Arttcla         165a-4,aotatsfning
                                        a l&mitati.a
                                                   o&mm.g thw.-
fore, not hsvlag vlswed a oopy at the orIgIa.1 clsIm,,?& most
pPo.ume, for the puPpo.0 of thi.. opiaioa, thst' t&4 fagislatnrs
did Wtt 5ppr~l8te   tb) sum prwldea   In House Bill 303 to pay
a clsisl r-     upoa 5xpimaditwes m5d5 la eme55 of th5 str2ct
prohibition ol ths Statute.

           Ye hsre cs~e,iull~ sxaairna the roregoiag aothorltlts,
aad, la viev of ths intarprstatloa placed upoa Article III,
3eutlon 44, 0r ths Coastitutiioa of %x55, sre of the oplnfou
tbrt Attiooln 1655-4 is a pre4zlstlsg   lam vithira the amazing
of ths coastltutioasl  jwovistoa, aad thst tiou.. Bill 303 uon-
stltut58 a validexar.1~ of lagislbtiro5uthorlty.
         The ~foregoi~        8nswers aaasstiun lo. 1 of
                      p5~5graph
pour mqnostt housmr, 8ifiPbo
                          there 18 ao soatranntlochof the
C~nrtitutiao         in the lq&fsl8eln 8ggro&Matloa m&r        aaaeidem-
tion,       your   questtaa   Bo. 3 maed aot bs 61s8ussed.

           The XiPltatian Imposedby Pu%graphb, Subnatloa
(lfj),a.ct10u  3, oaciePal Pc0vi510a5,
                                     l!ege
                                         1035,Act. 19&S,mh
bgi.lattlr.,  is cwrwtly quotedin yo.rlettereboro, md will
aot be pexas.t.6
          It 18 to be observad tb*t Mit?W S+3tia 2, the
iir ;tr tiop oa r i5ic a 5a o rth elpprowlatioa  xmwisloa fwad
.t p.@. 1013, Aot. l&i b&h lagldatam,           maw mfemos* to
Artiozo 169-4. Appuentl7 thtm hss beea a0 rtterpt la thb
*pppoprutim           act to rep..1   of in uiy m55tmr 1lMt   or a..tPoT




                                                                           r
                                                                                                                               -




     Hsaorable                page8
             Oeorg.H. Sheppard,


     ths plslapovlsioms or Article165a-4. Thisdeptarmt      &ma
     repeatedly &IA tbt  aa sot of appcoprl8tloacsnaothave tha
     effedi of repe&lsg5 gelrem statute,  sad it h55 10~ b5a.e
     aeaud  to be s dabat&bleOuestloa tbt St s subssqueat sassloa
     of   the    Le@sl5ture                it    m5y       moaify          Or       rep81      mats       of   5 prior
     &gi.l.tuxw.


                 word. usedin the lfnit5tioa
                      T&                     ssatios,linestua
     sna three,%everalpu~pows ssnd he~oln,’ refer to *h aot
     la uhlshrsshmrds lsqa8ar.for thsrs 15 a0 prerlou5 refereaae
     lo   t&     rider         to   UplJ    o th el
                                                  rMeka5Et                      .

                      SpsOifia             SCt    Of       ths      b6iStitWS                requires          tb         oitioers,
      the 3011Csa...ratloa Board,to perforathe&rduties. cLr,tl.le
      16%-h oxsate.th. leg.1owigatiw of th. at5te      to sapsrmste
      for ths dutiespsr?omsdu&d the s~alflce x p o ndltnr    luthaw-
                                                               es
      lsed. The dutyof Mlat5lnla#     and uarryiw on la iupooedup011
      the Boardby law aad if tbs subsequeut  apfPopPlatloa to provide
      far thst lsgltlrmte4453neoe555rg purpsssis lasut?ioleat,   it is
      simplyb.c.~.esuahLegislature     PaL1.dla ft. estlmsteof the
    / amountrequiredunder t&s pre-epstlng    gsseralstatute.
                      fa QUP opintoo                   Ho. O-3118,                   dlreoted to Oweraor
     09sni5l,         it   was       ssidr

                      ‘aivory head oi                  a    degutrmt,                    SC& evs~gmsssgor
               of 5   St5te
                          lo5tltutl5a,perhapswithouteraeptloa,
               is by l&v ulbthed ultb the pwer 05 tlutf of ~aoa-
               trtlotbag (15 ths mEnor prosorlbed by law)for as@-
               plies,traveli*              aad otherthiqs
                                 lx p o n5e5,             rm5-
               l.nP y ’to
                        th ep 0g t.r
                                  amini.trat1,oo   o r th. aopsrt-
,              mat01 or iastiblltloaal  lffal.r*.SIvory  suahpur-
               olmw or erpmdltum b~.u.hpaxmad...l.gall~
               oreatea debtsgalast the State, not oalyto the
               erteat of the spealils                            agpsogprlstlrsi             t&rotor,          but
               lik5rl5e to the fsrtlnr                            e&teat            oi   any   arsualdeti-
               oieno~of refeme               aut?xulssdby the                               Legislsture             ior
               .whparpo.e.m                           b
                      tithe@                    lo. O-?ll8uas la ~espun55
                                          apllrion                                                                   ts a8 lb-
     quiry      p.gu?dbg            rtu    authority                at t&            Oaroraar to          grent       a defi-
     ~I.~OJ      5ppropwti5m,                  -     twk             th5    quoted           R-W*             ia      Oobt
     with th5 iasteat qrwstioa.
Hoaorabls George H. Shsppsrd, psge 9



            Ia rlsv of the shove, it 15 the oplnioa of this de-
ps-rtmentthet the llaitatlonpovlsion cootalned,La the rider
of the spp-opdbtioa hat of the 48th Lsglslaturs does rrot
uodlfy or Xlalt hh6 sgsalflo ~ovlsioas of ths Osaeral Stat-
ute, ArtLalb 165a-4, ia rush a manor as to destroy its effeat
ig' 5   pm-e%i.ti.g   lsv.   This 15 la samor to your que5tion Ho.
  .

          Your l85tqtm5tloa,.relrtl5g    'toth5 effestof a stat-
ute of llmltation   upea the authority of the Lsglslaturs to sp-
proplate   to pay a claim erlslng un&er a Fe-5xistlag        lsv, 15
too geaeral to permlt   a direot opiaion of this iiepsrtmnt.
Bovevsr, in your 5upplm5at5l mqufbst, of~Jun5 9, 194S, you
prssented a prtlaular    aase uader 5 spsa~flo stat?+ 5136your
y;:tt     we aassersd la our Oplaloa 80. O-6363,~approved ltuly
           Sine0 your suppleasntsl raqusst apparsatly ritharaws
ti$ geakl    questloa ia your first letter, we are aot dissuss-
ing it hero.
          Trust,lag that this opialon coasldcrad together vlth
opinion 80. O-6363 utisfsctorlly   sasvers your laqulry, ve am
                                            Yours very truly